DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-6, 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the independent claims are amended to recite, “to include only a shorter of the direct distance and indirect distance” which is not disclosed in the original disclosure.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the independent claims recite, “to include only a shorter of the direct distance and indirect distance.”  It is unclear how a structure could be created with multiple nodes but “only” include the shorter of the direct and indirect distance.  Multiple nodes, which is implied by a network structure, will have indirect distances between the nodes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-6, and 8-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1: 
Step 1: As an initial matter, the claim is to one of the four enumerated statutory categories (i.e. a process, machine, manufacture, or composition of matter).
Step 2A Prong 1: The limitation of generate a reduced autoregressive model based on the acquired time series data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “generate a reduced autoregressive model based on the acquired time series data” in the context of this claim encompasses the user manually generating the model based on the acquired data. 
Similarly, the limitation of create a network structure based on the reduced autoregressive model, the network structure including a plurality of nodes, wherein two respective nodes are directly separated by a direct distance and indirectly separated via another one or more of the plurality of nodes by an indirect distance, and wherein the network structure is created to include only a shorter of the direct distance and indirect distance between the two respective nodes, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “create a network structure based on the reduced autoregressive model, the network structure including a plurality of nodes, wherein two respective nodes are directly separated by a direct distance and indirectly separated via another one or more of the plurality of nodes by an indirect distance, and wherein the network structure is created to include only a shorter of the direct distance and indirect distance between the two respective nodes” in the context of this claim encompasses 
Similarly, the limitation of generate a predicted future result of a health-related event of a patient based on the direct distances and indirect distances between nodes of the network structure, the event being currently in progress and the predicted future result being related to the human health metric, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “generate a predicted future result of a health-related event of a patient based on the direct distances and indirect distances between nodes of the network structure, the event being currently in progress and the predicted future result being related to the human health metric” in the context of this claim encompasses the user manually using the model with the acquired data to make a prediction of a future health event based on the network structure. 
Similarly, the limitation of wherein a direct distance between two nodes of the network structure is defined by a ratio, wherein the ratio is a parameter of a time delay term of the reduced autoregressive model divided by a square root of a sum of squares of all parameters of respective terms in the reduced autoregressive model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “wherein a direct distance between two nodes of the network structure is defined by a ratio, wherein the ratio is a parameter of a time delay term of the reduced autoregressive model divided by a 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – a memory; and a processor in communication with the memory; and a display. The memory, processor,  and display are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Further, the claim recites acquire time series data of a human health metric; and output information related to the predicted future result. The acquisition of data and outputting of data to a display are recited at a high level of generality and amounts to mere insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with 
Further, the acquire time series data of a human health metric; and output information related to the predicted future result was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. Regarding the acquire step, the court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer.   Regarding the output step, Schork et al. discloses that it is well-known to output results of a processes to a user [¶279].  Thereby, a conclusion that the claimed outputting step is well-understood, routine, conventional activity is supported under Berkheimer.   
Conclusion: The claim is not patent eligible. 
Regarding Claim 2:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, wherein the human health metric is heart rate data 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Regarding Claim 4:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers both performance of the limitation in the mind and a mathematical formula.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind, nor is there anything in the limitation besides a mathematical formula.  For example, herein the reduced autoregressive model satisfies an equation (1): x(t)=ao+a1x(t- l1)+a2x(t-l2)+...awx(t-lw)+E(t), and wherein x(t) is a term at a current time of the health-related event, x(t-1) is a time delay term, ai (i=0, 1, 2,....w) is a parameter, and E(t) is an approximation error encompasses the user manually calculating this equation to predict future results. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Regarding Claim 5: The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, wherein nodes of the network are based on time delay terms of the reduced autoregressive model, and the nodes are connected to the term at the current time of the health-related event encompasses the user manually creating the network structure with these restrictions and calculations, such as using the time delay terms for the nodes of the network structure.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited. Accordingly, the claim is not patent eligible.
Regarding Claim 6: The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than the processor, nothing in the claim limitation precludes the step from 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a processor. The processor is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.
Regarding Claim 8: The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than the processor, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, wherein the processor is further 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a processor. The processor is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.
Regarding Claim 9: The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than the processor, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, wherein the processor is configured to convert the network structure into a matrix, and retrieve the homology of the matrix encompasses the user manually doing the matrix conversion by placing 1’s 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a processor. The processor is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.
Regarding Claim 10: The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than the processor, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, wherein the processor is configured to arrange the nodes in a horizontal direction and a vertical direction, and put 1 for the nodes connected to each other and 0 for nodes unconnected to each other to form the matrix encompasses the user manually arrange and form a matrix where the nodes are arranged in a horizontal direction and a vertical direction, and putting 1 for 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a processor. The processor is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.
Regarding Claim 11: The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than the processor, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, wherein the matrix comprises a plurality of matrices, and the processor is configured to retrieve the homology by a value obtained in such a manner that a difference between the plurality of matrices is calculated after matching the sizes thereof, and the square root of the sum of the squares of elements constituting the difference is divided by the number of the elements 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a processor. The processor is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.
Claims 12-13 are rejected on the same grounds as claims 1 -2.
Claims 14-15 are rejected on the same grounds as claims 1 -2. However claim 14 includes the additional element of non-transitory recording medium.  This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of non-transitory recording medium. The non-transitory recording medium is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using non-transitory recording medium amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.

Potential Allowable Subject Matter
Claims 1, 2, and 4-6, 8-15 would be allowable if rewritten or amended to overcome the rejection(s) under the 35 U.S.C. 101, set forth in this Office action and if rewritten or amended to overcome the rejection(s) under the 35 U.S.C. 112, set forth in this Office action.

Response to Arguments
Regarding the 35 U.S.C. 101 arguments, Applicant's arguments have been fully considered but have been found unpersuasive.  Applicant argues that the claims provide a technological improvement in the healthcare field because the claim “reflects a technological improvement to the healthcare field by generating an improved predicted future result of a health-related event.”  Examiner disagrees.

For at least this reason, the 35 U.S.C. 101 rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610.  The examiner can normally be reached on Monday - Friday: 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.B./            Examiner, Art Unit 2123                                                                                                                                                                                            
/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123